Citation Nr: 0616495	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and January 2004 
decisions of the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In March 2005, the 
Board remanded the veteran's appeal for further development.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part


REMAND

Unfortunately, case law decided since the remand of March 
2005 mandates still further development.  In this regard, in 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
held that the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA) it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  This 
notice obligation does not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

Moreover, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The basis for 
the denial in the prior decision is determined from the face 
of that decision.  Accordingly, further development is 
necessary to comply with the notice provisions of 38 U.S.C.A. 
§§ 5103, 5108 (West 2002), and 38 C.F.R. § 3.156 (2005), as 
defined by Kent. 

A remand is also required in order to obtain and associate 
with the claims file and medical records concerning the 
veteran's award of Social Security Administration benefits.  
38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the 
basis on which the October 1997 rating 
decision denied the most recent 
application to reopen the claims of 
entitlement to service connection for a 
left knee disorder and hypertension.  The 
correspondence must further provide 
notice to the veteran of the evidence and 
information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent.  The 
appellant should specifically be invited 
to submit any additional pertinent 
evidence that he has in his possession.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If any pertinent 
records are not available, or if the 
search for records yields negative 
results, that fact should clearly be 
documented in the claims file and a 
written unavailability memorandum must be 
prepared and added to the claims folders.  
The veteran must also be given an 
opportunity to respond to such a 
memorandum.

3.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the VCAA, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA, as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  Finally, any relevant notices 
must comply with the holdings in Kent and 
Dingess.

4.  Thereafter, the RO must readjudicate 
the claims.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the appellant 
and the representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received and not received and 
all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


